Citation Nr: 1738874	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-14 929	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from September 1974 to April 1986.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied reopening the previously denied service connection claim for glaucoma.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

In June 2014, the Board reopened the service connection claim for glaucoma, and remanded the claim, on the merits, to the Agency of Original Jurisdiction (AOJ) for additional development.

In November 2016, the Board again remanded the matter to the AOJ for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

As the AOJ obtained a medical examination and opinion on the claimed glaucoma, as well as outstanding VA treatment records, private treatment records, and Social Security Administration (SSA) records, the AOJ has complied with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April and August 2017, the Veteran submitted notices of disagreement (NODs) with respect to the recent denials of his service connection claims for right hip and right shoulder disabilities.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the Agency of Original Jurisdiction (AOJ) has acknowledged the NODs, is continuing to develop the claims and will issue the Veteran a Statement of the Case (SOC) if any of the claims are not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NODs have been recognized and that additional action is pending, Manlincon is not applicable in the present case. Therefore, these claims remain under the jurisdiction of the AOJ at this time.
FINDING OF FACT

The competent and probative evidence of record is at least in equipoise as to whether the Veteran's glaucoma manifested during active service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for entitlement to service connection for glaucoma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to service connection for glaucoma, as he believes that the disability onset in service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303 (b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), and not to the claimed disability on appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's service treatment records reflect that at service entrance in September 1974, defective distance vision of 20/25 on the right and 20/50 on the left was noted.  The condition was not considered disabling.  These records also include August 1976 and April 1977 examinations noting an old corneal scar on the right.  An April 1980 examination notes a corneal leukoma of the right eye with retained graphite particles secondary to a pencil in the right eye.  It was noted that the injury occurred at the age of 7 and did not interfere with vision.  Distance vision was 20/20 bilaterally at that time.  A separate April 1980 report reflects that no prescription or treatment was indicated.

On Medical Evaluation Board in July 1985, the eyes were found to be normal and vision was 20/20 bilaterally.

On VA examination in April 1990, the Veteran reported that he had a history of decreased vision.  He stated that he wore glasses on two occasions in service.  He was not sure why he was placed on glasses; however, he was taken off of the glasses both times.  He indicated that he had no visual complaints other than occasional eye pain.  On ophthalmologic examination, he was assessed as primary open-angle glaucoma suspect, and referred for follow-up consultation.

A May 2007 report from Southcoast Medical Group notes a medical history of glaucoma surgery on the left eye times 3 in 1993, as well as a subsequent surgery in 2005.

VA treatment records dated in December 2007 reflect assessment of advanced glaucoma bilaterally, with blindness in the left eye.  Continued VA treatment records note assessment of advanced glaucoma.

Private treatment records from the Georgia Eye Institute dated from 2008 also reflect diagnosis of glaucoma.

A January 2010 VA treatment report reflects that the Veteran's VA physician, Dr. S., spoke to the Veteran on the phone Veteran and discussed his vision history.  The Veteran noted that his two children had been diagnosed with glaucoma at age 24 and 30.  The VA physician also noted that the Veteran was 33 at the time of discharge.  He was not diagnosed with glaucoma at the time of discharge in 1986, but over the next 5 years had progressive vision loss in the left eye.  When he was diagnosed in 1990 or 1991, he had already lost vision in that left eye from increased intraocular pressure.  In light of the course of the disease in his children, Dr. S. found it highly likely than he had glaucoma that was not appropriately diagnosed while he was in the military.  She noted that it took years of increased pressure before the vision is lost, and had he been placed on treatment while in service, this could have possibly been prevented.  He probably developed glaucoma between the age of 24 and 30, as his children had done.

Dr. S. expressed her professional opinion that glaucoma should be service-connected, noting her many years of experience in ophthalmology, practicing in the subspecialty area of glaucoma since completing a glaucoma fellowship in 1985.

On VA examination in August 2014, the Veteran reported that he began treatment for glaucoma in approximately 1990 or 1991.  He had injury to the right eye as a child when he was hit in the eye with a pencil.  He had graphite and scarring it the cornea.  

After examination, the examiner diagnosed end stage glaucoma, left eye worse than right.  The examiner noted that the Veteran began treatment in 1990 or 1991 for glaucoma.  His service treatment records did not indicate any signs of glaucoma.  He did not have an eye disease, injury or event that resulted in his glaucoma.  There was no way to determine the exact timing of his onset of glaucoma.  He was diagnosed in 1990/91 timeframe.

In an addendum opinion the November 2014 VA examiner reiterated that the Veteran's service treatment records did not indicate any signs of glaucoma and he did not have an eye disease, injury or event that resulted in his glaucoma.  She indicated that her opinion was a "definitive negative opinion" that the Veteran's glaucoma was not present in service or due to any eye condition, disease, or event in service.

In August 2015, the VA examiner indicated that she reviewed the newly-received medical records from the Georgia Eye Institute from 2008, and that no changes in the previous examination or opinion was needed.

Upon careful review of the record, the Board finds that service connection for glaucoma is warranted. 

First, the record reflects post-service diagnosis of glaucoma. Thus, a current disability is established.  

As to an in-service incurrence and nexus, the Board acknowledges that there are competing opinions of record. While the 2014 VA examiner determined that the disability did not have its onset in service and is not otherwise etiologically related to service, VA physician Dr. S. expressed her opinion that the Veteran's glaucoma likely first manifest in service.   The Board notes that Dr. S. was the Veteran's treating physician, and provided significant medical rationale for the conclusions reached, based on her expertise in glaucoma. In addition, the VA examiner did not reconcile her initial finding that there was no way to determine the exact timing of his onset of glaucoma with her "definitive negative opinion" that the disability did not have its onset in service.  Thus, the Board finds that the evidence with regard to an in-service incurrence and nexus is in relative equipoise.  Affording the Veteran the benefit of the doubt, both elements are established.  See 38 U.S.C.A. § 5107(b).

Because the Veteran has a current disability that first manifest in service, service connection for glaucoma is warranted.  See 38 C.F.R. § 3.303(d).


ORDER

Entitlement to service connection for glaucoma is granted.


____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


